Per curiam.
“[A]ppeals from a local governing authority’s assessment of ad valorem taxation which do not raise the constitutionality of a statute or ordinance nor involve equitable remedies [are within] . . . the *383jurisdiction of the Court of Appeals...” DeKalb Comity Board of Tax Assessors v. W. C. Harris & Co., 248 Ga. 277 (1981). The instant appeal was transferred to this court by the Court of Appeals. Under the above ruling, the appeal is hereby transferred back to the Court of Appeals.
Decided October 27, 1981.
Hartley, Rowe & Fowler, G. Michael Hartley, for appellants.
William Tinsley, for appellees.

Transferred to the Court of Appeals.


All the Justices concur.